UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6710



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

         versus

TYRONE STROTHERS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-92-365)


Submitted:   November 21, 1996             Decided:   December 3, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Tyrone Strothers, Appellant Pro Se. David Calhoun Stephens, As-
sistant United States Attorney, Greenville, South Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Strothers, No.
CR-92-365 (D.S.C. Apr. 3, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the
decisional process.




                                                         DISMISSED




                                2